DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,329,781 to Farrey et al. (Farrey) in view of U.S. Patent Application Publication 2019/0338998 to Ballester (Ballester), U.S. Patent 6,155,060 to Parkman (Parkman) and U.S. Patent Application 2019/0335922 to Artwohl et al. (Artwohl).
In reference to claim 1, Farrey teaches a refrigeration door system with a defrosting feature (FIG. 1, 3, 4 and 6), the refrigeration door system comprising a housing (2, FIG. 6) defining a refrigerated cavity therein (inherent); and a door assembly (col 1, lines 25-37) carried by the housing and providing access to the refrigerated cavity (inherent); the door assembly comprising a door frame (12, 14 and 16, FIG. 1) and a door (8, FIG. 6) coupled to the door frame, the door frame comprising a top member (16, FIG. 1) having a first end and a second end opposite the first end (two opposite ends of 16, FIG. 1), a first side member (12, FIG. 1) coupled transversely to the first end of the top member and having a first conduit (26, FIG. 1), a second side member (14, FIG. 1) coupled transversely to the second end of the top member (16, FIG. 1), a first heated pressure (30, FIG. 1) source coupled to the top member (16, FIG. 1) and configured to output heated air into the first conduit (26, FIG. 1), and a second heated pressure (32, FIG. 1) source coupled to the top member (16, FIG. 1), but does not teach the door switching between an open position providing the access to the refrigerated cavity and a closed position where the refrigerated cavity is inaccessible.  Parkman teaches a condensation and frost control system (FIG. 1-5) wherein the door (18, FIG. 1-5) switches between an open position (FIG. 3) providing the access to the refrigerated cavity (col 3, line 44) and a closed position (FIG. 1) where the refrigerated cavity is inaccessible (col 3, lines 40-54) in order to prevent moist air from coming in contact with cold surfaces at cooler and freezer entries (col 5, lines 1-4), enabling dry low dew point air to evaporate condensation, moisture and sublimates frost directly into vapor gas so that no ice or frost melts and flows to the floor where it can refreeze (col 5, lines 9-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Farrey, to have said door switch between an open position providing the access to the refrigerated cavity and a closed position where the refrigerated cavity is inaccessible, as taught by Parkman, in order to prevent moist air from coming in contact with cold surfaces at cooler and freezer entries, enabling dry low dew point air to evaporate condensation, moisture and sublimates frost directly into vapor gas so that no ice or frost melts and flows to the floor where it can refreeze.
Farrey also does not teach that the door is a sliding door and that the first conduit is located within the first member.  Ballester teaches an enclosure for refrigerating chambers (FIG. 1-2) comprising a sliding door (1, FIG. 1-2) and having a first member (interpreted as vertical posts 4, FIG. 1-2) having conduits therein (FIG. 2) through which the air is provided (via blower 6, FIG. 1-2) in order to provide outlets for heated air to defrost the ice or prevent ice on the surfaces of the door (par 0002 and 0003) and to allow the opening of the refrigerating cavity in a single movement. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Farrey, to use a sliding door and to have a first conduit located within the first member, as taught by Ballester, in order to provide outlets for heated air to defrost the ice or prevent ice on the surfaces of the door and to allow the opening of the refrigerating cavity in a single movement.
Farrey also does not teach a medial member coupled transversely to the top member between the first end and the second end of the top member, the medial member having first and second medial conduits, wherein the second heated pressure source is configured to output heated air into the first medial conduit and the second medial conduit.  Artwohl teaches a thermal frame (FIG. 1-3) comprising a medial member (34, FIG. 1-3) coupled transversely to the top member (26, FIG. 1-3) between the first end and the second end of the top member (end sections of 26, FIG. 1-3), the medial member having first and second medial conduits (left portion of 66 and right portion of 66, FIG. 3), wherein the second heated pressure source (heating wire 150, FIG. 4; but unmarked in FIG. 3 and located within sealing plate 44b per par 0031) is configured to output heated air into the first medial conduit and the second medial conduit (66, FIG. 3; par 0031) in order to form a continuous heat transfer path from outer frame member to sealing plate which, in turn, may help maintain the temperature of the sealing surface of sealing plates above the dew point of the external environment to prevent condensation from thrilling on the sealing surface which promotes positive engagement and improved thermal seals between sealing plates and door gaskets (par 0031, last three sentences).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Farrey, to add a medial member coupled transversely to the top member between the first end and the second end of the top member, the medial member having first and second medial conduits, wherein the second heated pressure source is configured to output heated air into the first medial conduit and the second medial conduit, as taught by Artwohl, in order to form a continuous heat transfer path from outer frame member to sealing plate which, in turn, may help maintain the temperature of the sealing surface of sealing plates above the dew point of the external environment to prevent condensation from thrilling on the sealing surface which promotes positive engagement and improved thermal seals between sealing plates and door gaskets.
In reference to claims 2-4, Farrey, Ballester, Parkman and Artwohl teach the system as explained in the rejection of claim 1, but they do not teach explicitly wherein the door assembly further comprises a proximal molding section carried by a proximal end of the sliding door, and a distal molding section carried by the first side member (per claim 2); wherein when the sliding door is in the closed position, the proximal molding section is aligned with the medial member, and the distal molding section is aligned with a distal edge of the sliding door (per claim 3); wherein the proximal molding section comprises first and second proximal molding sweep strips on an outer surface of the sliding door, and third and fourth proximal molding sweep strips on an inner surface of the sliding door (per claim 4).  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various refrigeration door systems comprising molded sections with sweeping struts to be obvious in order to provide a continuous heat path around and towards the surface area for the defrost of the door.
In reference to claim 5, Farrey, Ballester, Parkman and Artwohl teach the system as explained in the rejection of claim 1, but they do not teach explicitly wherein the door assembly further comprises an upper molding section carried by the top member. However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various refrigeration door systems comprising molded sections with sweeping struts to be obvious in order to provide a continuous heat path around and towards the surface area for the defrost of the door.
In reference to claim 6, Farrey, Ballester, Parkman and Artwohl teach the system as explained in the rejection of claim 1, but they do not teach explicitly wherein the sliding door comprises first and second door sweeps carried on a bottom edge of the sliding door to define a longitudinal channel fluidly coupled to the first conduit and the first and second medial conduits when the sliding door is in the closed position. However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various refrigeration door systems comprising molded sections with sweeping struts to be obvious in order to provide a continuous heat path around and towards the surface area for the defrost of the door.
In reference to claim 7, Farrey, Ballester, Parkman and Artwohl teach the system as explained in the rejection of claim 1, and Artwohl teaches wherein the door assembly further comprises a longitudinal guide coupled to the medial member and for engaging a proximal edge of the sliding door, the longitudinal guide extending vertically between the top member and a floor (FIG. 1-3).
In reference to claim 8, Farrey, Ballester, Parkman and Artwohl teach the system as explained in the rejection of claim 1, and Ballester teaches wherein the door assembly further comprises an upper track (unmarked; above door 1, FIG. 1) coupled to the top member (top portion of door 1, FIG. 1) and for slidingly carrying the sliding door (1, FIG. 1).
In reference to claim 9, Farrey, Ballester, Parkman and Artwohl teach the system as explained in the rejection of claim 1, and Farrey teaches wherein each of the first heated pressure source and the second heated pressure source comprises an elongate resistive heating device, and a fan (18d, FIG. 9) adjacent to the elongate resistive heating device (32, FIG. 9).
In reference to claims 10-17, they claim limitations that are the same as the limitations claimed in claims 1-9 above; thus said claims are rejected in a similar manner, as described in detail above.
In reference to claims 18-20, they claim the method of providing and configuring the apparatus of claims 1-9, thus, they are rejected based on the rejection of apparatus as explained in the rejection of claims 1-9 above and the associated method steps, which follow directly from the use of the apparatus, are rejected accordingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See attached PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
9/20/2022